             Case 2:17-cv-03074-RFB-BNW Document 42 Filed 08/07/20 Page 1 of 3




 1

 2                               UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4                                                  ***
 5    JUAN C. RIOS,                                      Case No.: 2:17-cv-03074-RFB-BNW
 6
                                     Plaintiff,
                                                         ORDER
 7
             v.
 8
      G. BRYAN, et al.,
 9

10                                 Defendants.

11

12           Presently before the Court is Defendant Dr. Romeo Arunas’s motion to seal. ECF No. 37.

13   The motion was submitted on behalf of Defendant by and through the office of the Attorney
14   General for the State of Nevada. Id. at 1. No opposition was filed.
15
             Defendant seeks to seal Exhibits B and D to his Motion for Summary Judgment, which
16
     contain portions of Plaintiff’s medical records. ECF Nos. 37, 38. The Court finds that Defendant
17
     has met the compelling reasons standard required to seal the above-mentioned documents and
18

19   will therefore grant Defendant’s motion.

20      I.        Background

21            Plaintiff, a prisoner in the custody of the Nevada Department of Corrections (“NDOC”),
22   filed a civil rights complaint pursuant to 42 U.S.C. § 1983. ECF No. 16. Plaintiff alleges that
23
     medical personnel at NDOC were deliberately indifferent to his serious medical needs, negligent,
24
     and denied him his due process rights. ECF No. 16 at 4-6.
25
26

27

28
               Case 2:17-cv-03074-RFB-BNW Document 42 Filed 08/07/20 Page 2 of 3



         II.      Analysis
 1

 2             The public has the right to inspect and copy judicial records and documents, but this right

 3   is not absolute. Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).

 4             If a party seeks to seal judicial records filed in connection with a dispositive motion, the
 5   party must meet the “compelling reasons” standard. Id. at 1178-79. This standard also applies if
 6
     the motion is “more than tangentially related to the merits of a case.” Ctr. for Auto Safety v.
 7
     Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). The party seeking to seal judicial
 8
     records bears the burden to “articulate compelling reasons supported by specific factual
 9

10   findings.” Kamakana, 447 F.3d at 1178. Compelling reasons must outweigh public policies

11   favoring disclosure, including “public interest in understanding the judicial process.” Id.

12   Generally, there are compelling reasons to seal judicial documents when the documents “might
13
     have become a vehicle for improper purposes.” Id. at 1179. This includes records that “gratify
14
     private spite, promote public scandal, circulate libelous statements, or release trade secrets.” Id.
15
     But records that cause “embarrassment, incrimination, or exposure to further litigation will not,
16
     without more, compel the court to seal its records.” Id.
17

18             If a party seeks to seal judicial records filed in connection with a non-dispositive motion

19   that is not “more than tangentially related to the merits of a case[,]” the party is subject to the less
20   burdensome “good cause” standard. Ctr. for Auto Safety, 809 F.3d at 1101; Kamakana, 447 F.3d
21
     at 1178-79; Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010).
22
               Defendant seeks to seal exhibits that contain portions of Plaintiff’s medical records,
23
     which include diagnoses, treatment plans, and other communications related to Plaintiff’s
24

25   medical condition. ECF No. 37 at 2. Defendant requests that Plaintiff’s medical records be sealed

26   to maintain those records’ confidentiality. Id.

27

28

                                                    Page 2 of 3
           Case 2:17-cv-03074-RFB-BNW Document 42 Filed 08/07/20 Page 3 of 3



               Here, the Court finds that compelling reasons standard applies because the exhibits
 1

 2   Defendant seeks to seal are attached to his motion for summary judgment, a dispositive motion.

 3   ECF No. 36; see Kamakana, 447 F.3d at 1178-79.

 4             The Court finds that Defendant meets the compelling reasons standard required to seal
 5   the above-mentioned documents. See Kamakana, 447 F.3d at 1178. Plaintiff’s interest in
 6
     maintaining the confidentiality of his medical records outweighs the public’s need to access
 7
     these records. See id. And courts within the Ninth Circuit have found that the need to protect
 8
     patients’ medical privacy meets the compelling reasons standard. See, e.g., San Ramon Regional
 9

10   Med. Ctr., Inc. v. Principal Life Ins. Co., 2011 WL89931, at *n.1 (N.D. Cal. Jan. 10,

11   2011); Abbey v. Hawaii Employers Mut. Ins. Co., 2010 WL4715793, at * 1-2 (D. HI. Nov. 15,

12   2010). Accordingly, the Court will grant Defendant’s motion.
13
        III.      Conclusion
14
               IT IS ORDERED that Defendant’s Motion to File Exhibits B and D to Defendant’s
15
     Motion for Summary Judgment Under Seal (ECF No. 37) is GRANTED.
16
               DATED: August 6, 2020
17

18

19                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                  Page 3 of 3
